Title: From John Adams to Benjamin Guild, 19 February 1819
From: Adams, John
To: Guild, Benjamin



Dear Sir
Quincy Feb’y 19th. 1819

I am very much obliged to your excellent mother—your amiable lady and your worthy self for the copy of Mr. Jones’ letter though it I know nothing of the character or history of Mr. Jones’ letter though are so many circumstances of resemblance between his affliction and mine that I have read it with satisfaction for while it occassions a revival of my own Borrows, it at the same time renews my consolations, be pleased to present my thanks to your excellent mother, & your lady, & accept them for yourself from your obliged friend & humble servant
John Adams